CIBT EDUCATION GROUP INC. MANAGEMENT’S DISCUSSION & ANALYSIS FOR THE QUARTER ENDED MAY 31, 2011 AMENDED CIBT EDUCATION GROUP INC. MANAGEMENT’S DISCUSSION & ANALYSIS FOR THE QUARTER ENDED MAY 31, 2011 The following Management’s Discussion & Analysis (“MD&A”) is prepared in accordance with National Instrument 51-102F1, and should be read in conjunction with the unaudited interim consolidated financial statements and related notes for the quarter ended May 31, 2011.These documents, along with additional information about the Company, including the Annual Information Form, are available at www.sedar.com. This MD&A contains certain forward-looking statements, which relate to future events or the Company’s future performance that include terms such as “will”, “intend”, “anticipate”, “could”, “should”, “may”, “might”, “expect”, “estimate”, “forecast”, “plan”, “potential”, “project”, “assume”, “contemplate”, “believe”, “shall” and similar terms.These statements involve known and unknown risks, uncertainties and other factors that are beyond the Company’s control, which may cause actual results or events to differ materially from those anticipated in such forward-looking statements.The Company believes the expectations reflected in these forward-looking statements are reasonable but no assurance can be given that these expectations will prove to be correct and such forward-looking statements included in, or incorporated by reference into, this MD&A should not be unduly relied upon.These statements speak only as of the date of this MD&A or as of the date specified in the documents incorporated by reference into this MD&A. The Company’s operating results for the three and nine months ended May 31, 2011 is compared to the operating results for the three and nine months ended May 31, 2010. NON-GAAP FINANCIAL MEASUREMENTS Earnings before interest, taxes, depreciation and amortization (“EBITDA”) and adjusted EBITDA, both of which are non-GAAP financial metrics, are used in this Management’s Discussion & Analysis.These non-GAAP financial measurements do not have any standardized meaning as prescribed by Canadian or US GAAP, and is therefore unlikely to be comparable to similar measures presented by other issuers.Management uses EBITDA metrics to measure the profit trends of the business units and segments in the consolidated group since it eliminates the effects of financing and accounting decisions.Management uses adjusted EBITDA metrics to measure the profit trends of the business units and segments in the consolidated group since it eliminates non-cash impairment to goodwill and intangible assets as well as write-offs of deferred financing costs.Certain investors, analysts and others utilize these non-GAAP financial metrics in assessing the Company’s financial performance.These non-GAAP financial measurements have not been presented as an alternative to net income or any other financial measure of performance prescribed by Canadian or US GAAP. Date of Report – July 15, 2011 1 CIBT EDUCATION GROUP INC. MANAGEMENT’S DISCUSSION & ANALYSIS FOR THE QUARTER ENDED MAY 31, 2011 NATURE OF BUSINESS CIBT Education Group Inc. (the “Company”) is an educational, investment, and marketing organization headquartered in Vancouver, British Columbia, Canada.The Company’s current business operations include education and media communications.The Company currently has four business units: ● CIBT School of Business & Technology Corp. (“CIBT”), an education company based in China ● Sprott-Shaw Degree College Corp. (“SSDC”), an education company based in Canada ● KGIC Language College Corp. (“KGIC”), an education company based in Canada, and ● IRIX Design Group Inc. (“IRIX”), a media communications company based in Canada OVERALL PERFORMANCE The table below describes the financial performance for the Company for the three months ended May 31, 2011: Selected Financial Information, three months ended May 31, 2011 Three Months Ended May 31, Three Months Ended May 31, Absolute Change Percentage Change Total revenues $ $ $ 4% Total revenues net of direct costs % 62% 61% 1% NA Educational revenues – CIBT $ $ ) (37% ) Educational revenues net of direct costs % – CIBT 45% 51% (6% ) NA Educational revenues – SSDC $ $ $ ) (24% ) Educational revenues net of direct costs % – SSDC 60% 67% (7% ) NA Educational revenues – KGIC * $ $ * $ * 154% * Educational revenues net of direct costs % – KGIC * 70% 48% 22% NA Design and advertising revenues – IRIX $ $ 28% Design and advertising revenues net of direct costs % – IRIX 39% 50% (11% ) NA General and administrative expenses $ $ $ 16% Impairment of Intangible Assets and Goodwill $ - $ - Net (loss) income $ ) $ ) $ ) NA EBITDA $ ) $ ) $ ) NA Adjusted EBITDA $ ) $ ) $ ) NA *KGIC was acquired by CIBT Group on March 15, 2010, therefore the financials for the three months ended May 31, 2010 for KGIC represents the period from March 15, 2010 to May 31, 2010 (a two and a half month period). 2 The table below describes the financial performance for the Company for the nine months ended May 31, 2011: Selected Financial Information, nine months ended May 31, 2011 Nine Months Ended May 31, Nine Months Ended May 31, Absolute Change Percentage Change Total revenues $ $ $ 13% Total revenues net of direct costs % 63% 64% (1% ) NA Educational revenues – CIBT $ $ $ ) (39% ) Educational revenues net of direct costs % – CIBT 50% 52% (2% ) NA Educational revenues – SSDC $ $ $ ) (21% ) Educational revenues net of direct costs % – SSDC 64% 69% (5% ) NA Educational revenues – KGIC * $ NA * NA * NA * Educational revenues net of direct costs % – KGIC * 66% NA NA NA Design and advertising revenues – IRIX $ $ $ 29% Design and advertising revenues net of direct costs % – IRIX 51% 56% (5% ) NA General and administrative expenses $ $ $ 26% Net (loss) income $ ) $ $ ) NA EBITDA $ ) $ $ ) NA Adjusted EBITDA $ ) $ $ ) NA *KGIC was acquired by CIBT Group on March 15, 2010, therefore the financials for the three months ended May 31, 2010 for KGIC represents the period from March 15, 2010 to May 31, 2010 (a two and a half month period) and the financials for the nine months ended May 31, 2010 is not presented. The Company’s revenues increased 4% in the three months ended May 31, 2011 and 13% in the nine months ended May 31, 2011 compared to the same periods last year.The revenue growth is primarily attributed to the growth in KGIC, who has benefited from a synergistic relationship with the Company since its acquisition on March 15, 2010.Further discussion on KGIC can be found at the “KGIC” section below. The increase in general and administrative expenses is due, in part, to corporate restructuring resulting in severance pay, consolidation of Sprott-Shaw and KGIC operations, discontinued operations of branches, re-investment of research and development for new programs, and the implementation of the new HST tax.The expanding market share of KGIC also contributed to the increase in general and administrative expenses such as agent commission and marketing expenses.Refer to the “General and Administrative Expenses” discussion below for a more detailed analysis of expenses. 3 The following reconciles the net (loss) income to EBITDA: Three Months Ended May 31, Three Months Ended May 31, Nine Months Ended May 31, Nine Months Ended May 31, Net (loss) income $ ) $ ) $ ) $ Add: interest on long-term debt Add: income tax (recovery) provision ) Add: depreciation and amortization EBITDA ) ) ) Add: impairment to goodwill $ - $ - Add: impairment to intangible assets $ - $ - Add: write-off of deferred finance fees $ - $ - Adjusted EBITDA $ ) $ ) $ ) $ The analysis above shows the increase in net loss and decrease in EBITDA for the three and the nine month periods ending May 31, 2011.A significant portion of the increase in net loss and decrease in EBITDA is due to the impairment of intangible assets and goodwill, explained in detail in the “CIBT” section, and the write-off of deferred finance fees, explained in detail after the “general and administrative” section.These two expenses added a total of $6,279,963 to the expenses in the three and nine month periods ending May 31, 2011, but both are non cash items that do not affect the Company’s operations.Additionally, the transformation of CIBT’s China operation has increased its expenses relative to revenues as the Company reorganizes their operations for future growth.Further, the Canadian government employment insurance and Canadian Student Loans have established new guidelines which impacted SSDC’s enrollment and British Columbia’s private education industry at large.To overcome these issues, new programs and business development activities have been developed to accommodate the policy changes.Refer to the “Results of Operations” discussion below for a detailed analysis of each subsidiary. 4 The following details various items and the effects on cash during the quarter ended May 31, 2011: 3 Months Ended May 31, 9 Months Ended May 31, Net loss $ ) $ ) Add: total non-cash items such as amortization, stock-based compensation and non-controlling interests Changes in working capital accounts (adjusted for the effects of non-cash changes and unrealized foreign exchange changes): Accounts receivable ) ) Prepaid expenses ) Inventory ) ) Accounts payable and accrued liabilities ) Income taxes payable (1 ) ) Deferred revenues Add: advances from related parties Deduct: treasury share transactions ) ) Deduct: purchase of property and equipment ) ) Deduct: acquisition of net assets of business entities, net of cash acquired - ) Deduct: non-controlling interest draws ) ) Deduct: lease obligation repayments ) ) Deduct: loan principal repayments ) ) Deduct: deferred offering costs ) Add/Deduct: effects of exchange rate changes on cash ) Decrease in cash for the period ended May 31, 2011 $ ) $ ) Accounts receivable increased in the three and nine month periods ending May 31, 2011, which represents a cash outflow.The majority of this increase is caused by increased enrollments from students who are supported by the Saudi Arabian and Korean governments.These government entities have specific payment schedules to educational institutions.The Company expects this trend to fluctuate as business with these governments continue to grow and payment is collected, thereby increasing cash balance, as payments become due. Long term debt and lease obligations decreased in the three and the nine month periods ending May 31, 2011.Decreases in financial obligations represent a cash outflow and a healthier financial position.The net loss for the three and nine month periods ending May 31, 2011 also contributed to the decrease in the Company’s cash position. 5 SUMMARY OF QUARTERLY RESULTS Selected Financial Information Three Months Ended May 31, (Third Quarter) Three Months Ended February 28, (Second Quarter) Three Months Ended November 30, (First Quarter) Three Months Ended August 31, (Fourth Quarter) Total revenues $ Net loss $ ) $ ) $ ) $ ) Loss per share $ ) $ ) $ ) $ ) Selected Financial Information Three Months Ended May 31, (Third Quarter) Three Months Ended February 28, (Second Quarter) Three Months Ended November 30, (First Quarter) Three Months Ended August 31, (Fourth Quarter) Total revenues $ Net income (loss) $ ) $ $ $ ) Income (loss) per share $ ) $ $ $ ) 6 RESULTS OF OPERATIONS The following table compares selected financial information for the three months ended May 31, 2011 to the three months ended May 31, 2010 and the nine months ended May 31, 2011 to the nine months ended May 31, 2010. Selected Financial Information Three Months Ended May 31, Three Months Ended May 31, Nine Months Ended May 31, Nine Months Ended May 31, Total revenues $ Educational revenues – CIBT $ Educational revenues net of direct costs – CIBT $ Educational revenues – SSDC $ Educational revenues net of direct costs – SSDC $ Educational revenues – KGIC * $ $ * $ NA * Educational revenues net of direct costs – KGIC * $ $ * $ NA * Design and advertising revenues – IRIX $ Design and advertising revenues net of direct costs – IRIX $ General and administrative expenses $ Amortization $ Goodwill and intangible asset impairment $ - $ - Write-off of Deferred Finance Fees $ - $ - Stock-based compensation $ Foreign exchange (gain) loss $ ) $ ) $ $ Income tax (recovery) provision – net $ ) $ ) $ ) $ ) Non-controlling interests $ Net (loss) income $ ) $ ) $ ) $ (Loss) earnings per share $ ) $ ) $ ) $ Total assets $ Long-term liabilities $ *KGIC was acquired by CIBT Group on March 15, 2010, therefore the financials for the three months ended May 31, 2010 for KGIC represents the period from March 15, 2010 to May 31, 2010 (a two and a half month period) and the financials for the nine months ended May 31, 2010 is not presented. 7 CIBT The table below describes CIBT’s operational and financial performance for May 31, 2011 compared to last year: CIBT Financial Information May 31, May 31, Absolute Change Percentage Change Three month revenues $ $ $ ) (37% ) Three month revenues net of direct costs (%) 45% 51% (6% ) NA Nine month revenues $ $ $ ) (39% ) Nine month revenues net of direct costs (%) 50% 52% (2% ) NA Student population 15 1% Three month average revenue per student $ $ $ ) (38% ) Three month net (loss) income before inter-corporate charges $ ) $ $ ) NA Three month inter-corporate charges - - NA NA Three month EBITDA $ ) $ $ ) NA Three month adjusted EBITDA $ $ $ ) (62% ) Nine month net (loss) income before inter-corporate charges $ ) $ $ ) NA Nine month inter-corporate charges - - NA NA Nine month EBITDA $ ) $ $ ) NA Nine month adjusted EBITDA $ ) $ $ ) NA CIBT’s decreased revenues in the three and nine month ending May 31, 2011 periods were caused by a decrease in revenue per student and decline in enrollment of premium programs.Recent news in China reported that participants in China’s national exam system have declined by 280,000 students this year to 9.33 million students, marking the third continuous year of the declining trend. CIBT’s new business strategy for China is to become a western education wholesaler, substituting degree oriented programs, whose tuition is relatively higher than average Chinese programs, to grow its student base and expand at a faster pace.The market for degree oriented programs in China has become saturated with limited growth because of increasing competition and government restrictions.As such, CIBT’s MBA program completed its operations last year and has been replaced with mass market programs including language and hotel management training.The new strategy uses Global Learning Network broadcasting studios to provide students overseas with mass market western education delivered online through interactive video conferencing technology.This strategy has increased CIBT’s student population since the beginning of the fiscal year, from 2,096 on November 30, 2010 to 2,286 on February 28, 2011 to 2,482 on May 31, 2011.The Global Learning Network model allows students and teachers to communicate in real-time, while students are further supported by a tutor within their local classroom. Over the past two years, CIBT has tested the technology, modified their model, and taught courses through the GLN within a limited number of Chinese Universities.In March 2011, CIBT completed the cornerstone of the Global Learning Network, the construction of its Vancouver based broadcasting studio, and is ready for a full-scale expansion throughout China and Asia. CIBT personnel are allocating extensive time to the roll out of the GLN. This activity did not produce additional revenues over the three month period ending May 31, 2011, but is expected to generate financial results in future quarters.Certain development costs for these new initiatives were expensed out in the past three quarters with long term financial return expected in future quarters. 8 In 2007, the Company owned less than 70% of CIBT School of Business and Technology Corp, a private subsidiary holding education related businesses in China.In order to consolidate the Company’s corporate focus and business strategy, the Company acquired 100% ownership in CIBT School of Business and Technology Corp by issuing shares to its minority shareholders. In accordance to Canadian Generally Accepted Accounting Principles (Canadian GAAP), a portion of the acquisition value was allocated to Goodwill and Intangible Assets.During the three month period ending May 31, 2011, the Company received notification from Beijing University that the agreement between the Company and Beijing University will not be renewed.Accordingly, the Company recorded an impairment charge totaling $3,481,347 to the carrying value of intangible assets not subject to amortization.Further, as a result of declining revenues and income stemming from the Company’s business operations in Beijing, China, and the non-renewal of the Beijing University agreement, the Company also recorded an impairment charge totaling $2,287,905 to the carrying value of goodwill in the current period ended May 31, 2011.Together, the impairment charges total $5,769,252 and are included in the three and nine month periods ending May 31, 2011.These impairment expenses are non-operational and non-cash items and therefore have no impact to the operations of the Company.Management will continue to perform a detailed review of the Company’s forecasts and therefore the amount of impairment may be adjusted in Q4 of fiscal 2011. CIBT’s EBITDA for the three months and nine months ended May 31, 2011 was lower than the same periods last year due to the strategic transformation in the CIBT China business and the decreased MBA program revenues. The following table reconciles the net income (loss) to EBITDA: Three Months Ended May 31, Three Months Ended May 31, Nine Months Ended May 31, Nine Months Ended May 31, Net income (loss) before inter-corporate charges $ ) $ $ ) $ Add: income tax (recovery) provision ) ) Add: depreciation and amortization EBITDA ) ) Add: impairment to goodwill $ - $ - Add: impairment to intangible assets $ - $ - Adjusted EBITDA $ $ $ ) $ 9 SSDC The table below describes SSDC’s operational and financial performance for May 31, 2011 compared to last year: SSDC Financial Information May 31, May 31, Absolute Change Percentage Change Three month revenues $ $ $ ) (24% ) Three month revenues net of direct costs (%) 60% 67% (7% ) NA Nine month revenues $ $ $ ) (21% ) Nine month revenues net of direct costs (%) 64% 69% (5% ) NA Student population ) (12% ) Three month average revenue per student $ $ $ ) (14% ) Three month net (loss) income before inter-corporate charges $ ) $ $ ) NA Three month inter-corporate charges $ ) $ ) $ NA Three month EBITDA $ ) $ $ ) NA Nine month net (loss) income before inter-corporate charges $ $ $ ) (86% ) Nine month inter-corporate charges $ ) $ ) $ NA Nine month EBITDA $ $ $ ) (82% ) SSDC’s revenues decreased in the three and nine month periods ending May 31, 2011 due to lower student populations and lower revenue per student.SSDC’s student population and revenue per student were affected by the increased stringency on Canadian student loan criteria and amended Federal employment insurance policies.The change in student loan lending criteria within British Columbia altered the guidelines for granting student loans.As a result SSDC has modified their marketing and recruitment policies to adjust to the new student loan guidelines and recover lost revenues.A second factor that impacted SSDC’s student population and revenue per student was the Canadian federal government funding policy on unemployment re-training.The funding policy shifted towards shorter programs last year, which affected a large percentage of SSDC’s government funded programs.Since late 2010 SSDC has been actively re-designing its employment insurance programs to adapt to the new policies, which will be launched in Q1 F2012.SSDC has submitted numerous government contract proposals and are focusing efforts on evaluating the attractiveness of each contract. In addition to decreased enrollment, impact of the newly introduced Harmonized Sales Tax in British Columbia has created additional tax expenses to the overall operations. Prior to the implementation of HST on July 1st 2010, the tax rate for most professional services was 5%.The HST has increased the tax rate to 12% which impacted all professional services billing and other goods and services required by the company.Refer to the discussion on “General and Administrative Expenses” below for further analysis. 10 The following reconciles the net (loss) income to EBITDA: Three Months Ended May 31, Three Months Ended May 31, Nine Months Ended May 31, Nine Months Ended May 31, Net (loss) income before inter-corporate charges $ ) $ $ $ Add: interest on long-term debt Add: income tax provision (recovery) - ) Add: depreciation and amortization EBITDA $ ) $ $ $ KGIC KGIC is based in Vancouver, with eight branches in Canada and nine overseas training center/branch offices.KGIC consists of two operating arms, King George International Language College and King George International Business College. The table below describes KGIC’s operational and financial performance for May 31, 2011 compared to last year: KGIC Financial Information May 31, May 31, Absolute Change Percentage Change Three month revenues $ $ * $ * 154% * Three month revenues net of direct costs (%) 70% 48% 22% NA Nine month revenues $ NA * NA * NA * Nine month revenues net of direct costs (%) 66% NA * NA * NA * Student population $ 28% Three month average revenue per student $ $ $ 64% Three month net loss before inter-corporate charges $ ) $ ) $ NA Three month inter-corporate charges $ ) - $ ) NA Three month EBITDA $ $ ) $ NA Nine month net loss before inter-corporate charges $ ) NA * NA * NA * Nine month inter-corporate charges $ ) - $ ) NA Nine month EBITDA $ ) NA * NA * NA * *KGIC was acquired by CIBT Group on March 15, 2010, therefore the financials for the three months ended May 31, 2010 for KGIC represents the period from March 15, 2010 to May 31, 2010 (a two and a half month period) and the financials for the nine months ended May 31, 2010 is not presented. 11 KGIC was acquired by CIBT Group on March 15, 2010.Revenues for KGIC have grown significantly through its synergistic relationship with the Company.In addition, the political unrest in the Middle East and the environmental disaster in Japan encouraged students from those areas to seek education abroad.Utilizing its strong international presence, KGIC was able to attract students in the Middle East and Japan to travel to Canada and study at its Canadian campuses, contributing to the growth in KGIC’s revenues.KGIC’s business trend is seasonal and their highest revenue and earnings season is traditionally the summer due to significant volume of summer camp students. Since its acquisition, KGIC has undertaken a number of consolidation efforts to decrease its operating cost and improve its operational efficiency.These reorganization measures have included staff reduction, merging of campus locations with SSDC, combination of administration and accounting functions with SSDC, and referral of students and graduates between CIBT, SSDC and KGIC.Additional expenses for these reorganization efforts have been expensed in fiscal 2011 and the bulk of the benefits for these reorganization measures will appear in future quarters.The newly introduced Harmonized Sales Tax in British Columbia also affected KGIC’s earning result due to the increased goods and services tax rate from 5% to 12% with a net difference of 7%.KGIC’s highest revenue season is the summer season, compared to SSDC and CIBT’s busiest season is the autumn season.As KGIC enters into the summer season, its financial performance would typically improve significantly. The following reconciles the net loss to EBITDA: Three Months Ended May 31, March 15, 2010 to May 31, Nine Months Ended May 31, Net loss before inter-corporate charges $ ) $ ) $ ) Add: depreciation and amortization EBITDA $ $ ) $ ) KGIC Acquisition Milestone Considerations Under the terms of the KGIC acquisition agreement , the Company has agreed to pay a maximum of $3,917,810 of further consideration, which will be paid and recognized upon the achievement of the following net revenue and EBITDA milestones by the KGIC business: (a) up to $958,905 in cash if the net revenue of the KGIC Business exceeds $16,109,588 and the EBITDA of the KGIC Business exceeds $1,284,930 for the period March 16, 2010 to February 28, 2011, such amount to be calculated according to a formula which is based upon the excess; (b) up to $958,905 in value of the Company’s shares if the net revenue of the KGIC Business exceeds $16,109,588 and the EBITDA of the KGIC Business exceeds $1,284,930 for the period March 16, 2010 to February 28, 2011, such amount to be calculated according to a formula which is based upon the excess; (c) up to $1,000,000 in cash if the net revenue of the KGIC Business exceeds $18,200,000 and the EBITDA of the KGIC Business exceeds $2,000,000 for the period March 1, 2011 to February 29, 2012, such amount to be calculated according to a formula which is based upon the excess; and (d) up to $1,000,000 in cash if the net revenue of the KGIC Business exceeds $23,000,000 and the EBITDA of the KGIC Business exceeds $3,450,000 for the period March 1, 2012 to February 28, 2013, such amount to be calculated according to a formula which is based upon the excess. Based on the results of operations for the KGIC Business for the period March 16, 2010 to May 31, 2011, the Company will not be paying further consideration under items (a) and (b) above since all the milestones were not achieved by the KGIC Business for the period ended May 31, 2011. The likelihood of future payments for milestones (c) and (d) are subject to the financial performance of KGIC, various risks, uncertainties and other factors which cannot be forecasted at today’s date. 12 IRIX The table below describes IRIX’s operational and financial performance for May 31, 2011 compared to last year: IRIX Financial Information May 31, May 31, Absolute Change Percentage Change Three month revenues $ $ 28% Three month revenues net of direct costs (%) 39% 50% (11% ) NA Nine month revenues $ $ $ 29% Nine month revenues net of direct costs (%) 51% 56% (4% ) NA Three month net income before inter-corporate income $ $ $ ) (54% ) Three month inter-corporate income $ $ $ 138% Three month EBITDA $ $ $ ) (45% ) Nine month net loss before inter-corporate income $ $ $ 125% Nine month inter-corporate income $ $ $ 44% Nine month EBITDA $ $ $ 92% Revenues for IRIX have increased over the three months and nine months ended May 31, 2011.The majority of IRIX’s clients are in the real estate sector and therefore IRIX’s revenues grew with the growing activity in the real estate sector in western Canada over the nine month period ended May 31, 2011. The following reconciles the net income to the EBITDA: Three Months Ended May 31, Three Months Ended May 31, Nine Months Ended May 31, Nine Months Ended May 31, Net income before inter-corporate charges $ Add: depreciation and amortization EBITDA $ 13 General and Administrative Expenses The following tables compare selected financial information for the three and nine months ended May 31, 2011 to the three and nine months ended May 31, 2010.The selected general and administrative expenses are for the total consolidated group (Corporate, CIBT, SSDC, KGIC and IRIX).The acquisition of KGIC was completed on March 15, 2010, therefore, only expenses after that time were included from KGIC. Three Month Selected Financial Information Three Months Ended May 31, Three Months Ended May 31, Three Months Ended Absolute Change Three Months Ended Percentage Change Advertising and agent commission $ $ $ 51% Consulting and management fees $ $ $ 84% Professional fees $ $ $ ) (51% ) Rentals and leases $ $ $ 13% Personnel costs $ $ $ 18% Nine month Selected Financial Information Nine Months Ended May 31, Nine Months Ended May 31, Nine Months Ended Absolute Change Nine Months Ended Percentage Change Advertising and agent commission $ $ $ 58% Consulting and management fees $ $ $ 71% Professional fees $ $ $ ) (41% ) Rentals and leases $ $ $ 68% Personnel costs $ $ $ 12% 14 The table below describes advertising and agent commission for the three months ended May 31, 2011 compared to the same period last year: Advertising and agent commission, three months expenses Three Months Ended May 31, Three Months Ended May 31, Three Months Ended Absolute Change Three Months Ended Percentage Change Total $ $ $ 51% CIBT $ $ $ ) (53% ) SSDC $ $ $ ) (2% ) KGIC $ $ * $ * 178% * IRIX $ $ $ ) (79% ) *KGIC was acquired by CIBT Group on March 15, 2010, therefore the financials for the three months ended May 31, 2010 for KGIC represents the period from March 15, 2010 to May 31, 2010 (a two and a half month period) and the financials for the nine months ended May 31, 2010 is not presented. The table below describes advertising and agent commission for the nine months ended May 31, 2011 compared to the same period last year: Advertising and agent commission, nine months expenses Nine Months Ended May 31, Nine Months Ended May 31, Nine Months Ended Absolute Change Nine Months Ended Percentage Change Total $ $ $ 58% CIBT $ $ $ ) (24% ) SSDC $ $ $ ) (6% ) KGIC $ NA * NA * NA * IRIX $ $ $ ) (58% ) *KGIC was acquired by CIBT Group on March 15, 2010, therefore the financials for the three months ended May 31, 2010 for KGIC represents the period from March 15, 2010 to May 31, 2010 (a two and a half month period) and the financials for the nine months ended May 31, 2010 is not presented. 15 Overall advertising increased in the three and nine month periods ending May 31, 2011. A portion of the increase in advertising is due to the fact that KGIC’s advertising cost for the periods prior to its acquisition on March 15, 2010 were not included in the comparable 2010 periods.Advertising costs for CIBT and SSDC decreased within the aforementioned periods ending May 31, 2011, because they focused on streamlining their operations to account for lower enrollments. KGIC’s advertising costs increased in the three and nine month periods ending May 31, 2011.KGIC recruits most of its students through a global network of agents and pays out agent commissions.Because KGIC’s enrollment grew from agent referrals in the three months ended May 31, 2011, the commission paid to agents also increased. Consulting and management fees increased within the three and nine month periods ending May 31, 2011 as compared to the same periods last year.A portion of the increase is due to the acquisition of KGIC, which contributed an additional $141,540 of consulting fees in the quarter ended May 31, 2011 and an additional $411,241 in the nine months ending May 31, 2011.Consulting and management fees from the corporate head office increased $47,198 in the three months ended May 31, 2011 and $160,296 in the nine months ended May 31, 2011 due to the heightened use of consultants for corporate finance and re-organization activity during the first and second quarter of F2011. Professional fees decreased within the three and nine month periods ending May 31, 2011 totaling $736,391 (41%) as compared to the same periods last year.The decrease in professional fees was a result of using internal resources and lower cost contract consultants to perform technical work, the elimination of non recurring expenses in the nine months ended May 31, 2010 such as sox consultants and additional audit fees associated with the change in auditors, which resulted in both auditors having to provide consent for several regulatory filings in the nine months ended May 31, 2010. Rental and leases increased for the three and nine month periods ending May 31, 2011 as compared the same periods last year.The increase in rental and lease expense is due to the fact that KGIC’s rent costs for the periods prior to its acquisition on March 15, 2010 were not included in the comparable 2010 periods.The KGIC acquisition added $280,537 in Rent to the three months ended May 31, 2011 and $1,817,192 in Rent to the nine months ended May 31, 2011 and if these additional cost were removed from the comparison, rent and leases costs would have decreased by $126,684 in the three months ended May 31, 2011 and decreased by $46,631 in the nine months ended May 31, 2011.The decrease in rent, after controlling for the addition of KGIC’s rent, is due to the cost savings in utilities and other triple net costs associated with the consolidation of two campuses between SSDC and KGIC within the nine months ended May 31, 2011.The lease contract for the vacant campus will expire in Q4 F2011, thereby saving the company additional rental and lease expenses thereafter. The table below describes personnel for the three months ended May 31, 2011 compared to the same period last year: Personnel, three months expenses Three Months Ended May 31, Three Months Ended May 31, Three Months Ended Absolute Change Three Months Ended Percentage Change Total $ $ $ 18% CIBT $ $ $ ) (4% ) SSDC $ $ $ 7% KGIC $ $ * $ * 117% * IRIX $ $ $ 11% Corporate $ $ $ 14% *KGIC was acquired by CIBT Group on March 15, 2010, therefore the financials for the three months ended May 31, 2010 for KGIC represents the period from March 15, 2010 to May 31, 2010 (a two and a half month period) and the financials for the nine months ended May 31, 2010 is not presented. 16 The table below describes personnel for the nine months ended May 31, 2011 compared to the same period last year: Personnel, nine months expenses Nine Months Ended May 31, Nine Months Ended May 31, Nine Months Ended Absolute Change Nine Months Ended Percentage Change Total $ $ $ 12% CIBT $ $ $ ) (11% ) SSDC $ $ $ ) (10%
